Citation Nr: 0637562	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  00-17 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
traumatic cataract and glaucoma of the right eye.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1964 to 
October 1965.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Roanoke, Virginia 
(RO).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Regulations pertinent to the reopening of finally decided 
claims explicitly provide that, "[n]othing in [38 U.S.C.A. § 
5103A] shall be construed to require [VA] to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in [38 
U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f) (West 2002).  
Reopening a claim for service connection that has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of the claim.  38 U.S.C.A. § 5108 (West 
2002); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also 
Graves v. Brown, 8 Vet. App. 522, 524 (1996).  A recent 
amendment to 38 C.F.R. § 3.156(a) applies only to claims to 
reopen a finally decided claim received on or after August 
29, 2001.  Compare 38 C.F.R. § 3.156(a) (2001), with 
38 C.F.R. § 3.156(a) (2006).  

The veteran's request to reopen his claim of entitlement to 
service connection for a traumatic cataract and glaucoma of 
the right eye was filed in March 1999.  Therefore, the 
earlier version of the law remains applicable in this case, 
as follows:

New and material evidence means 
evidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it 
must be considered in order to fairly 
decide the merits of the claim.  

38 C.F.R. § 3.156(a) (2001).

In November 2000, pertinent regulations were enacted which 
required VA to inform a claimant of VA's procedural duties to 
notify and assist.  In July 2003, the Board remanded this 
case, finding that the veteran and his representative had 
never been notified of these pertinent regulations, and as 
such, a letter informing them of these regulations was 
required prior to appellate review.  Critically, the Remand 
noted that because the veteran's claim was one to reopen a 
previously finally decided claim had been received in March 
1999, the regulatory definition of new and material evidence 
noted above was applicable to his claim to reopen.  

Consequent to the July 2003 Remand, the RO sent letters in 
February 2004 and October 2004 to the veteran and his 
representative.  However, in these letters, as well as in the 
June 2005 supplemental statement of the case, the RO provided 
to the veteran and readjudicated his claim based on the 
amended version of 38 C.F.R. § 3.156(a)-i.e., the current 
definition of new and material evidence which is applicable 
only to claims to reopen filed after August 29, 2001.  

As noted above, the veteran's claim to reopen was filed prior 
to August 29, 2001, and therefore, further developmental 
action, to include a letter specifically notifying the 
veteran of the earlier version of the new and material 
regulations, and proper application of those regulations to 
the facts in this case, must be completed before an appellate 
decision can be made.  The Court of Appeals for Veterans 
Claims (Court) has held that RO compliance with a remand is 
not discretionary, and that if the RO fails to comply with 
the terms of a remand, another remand for corrective action 
is required.  Stegall v. West, 11 Vet. App. 268 (1998).

Additionally, during the pendency of this appeal, on March 
31, 2006, the Court issued a decision in the appeal of Kent 
v. Nicholson, 20 Vet. App. 1 (2006), which held that VA must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  The 
information necessary to reopen the claim includes both a 
statement as to what evidence was lacking at the time of the 
last final decision, such that adjudication resulted in a 
denial, and a statement as to what information would allow 
the claim to be successfully reopened.  

Finally, also during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the duty to notify requirements of 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2006) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  As such, proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that informs 
the veteran that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded, and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date, must be provided.  

Accordingly, the case is again remanded for the following 
actions:

1.  The RO must contact the veteran and 
his representative, and provide the 
earlier version of the regulations 
pertinent to claims to reopen based on 
the submission of new and material 
evidence, set forth in 38 C.F.R. 
§ 3.156(a) (2001), as detailed above.  
See also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) (noting that, under 
the former definition of new and 
material evidence, the claimant does 
not have to demonstrate that the new 
evidence would probably change the 
outcome of the prior denial.  Rather, 
it is important that there be a 
complete record upon which the claim 
can be evaluated, and some new evidence 
may contribute to a more complete 
picture of the circumstances 
surrounding the origin of a claimant's 
injury or disability). 

Additionally, subject to the holding in 
Kent v. Nicholson, 20 Vet. App. 1 
(2006), the RO must review the last 
final rating decision on the issue on 
appeal.  Then, the RO must, as part of 
the notice letter discussed above, 
provide the veteran and his 
representative with a statement which 
sets forth the elements of service 
connection for which the evidence was 
found insufficient in the last final 
decision, describes what evidence would 
allow him to reopen his claim for 
entitlement to service connection for a 
traumatic cataract and glaucoma of the 
right eye, and describes what evidence 
would be necessary to substantiate the 
elements required to establish service 
connection if the claim were to be 
reopened.  

Finally, as part of the notice letter 
discussed above, the RO must also 
provide the veteran and his 
representative with corrective notice, 
under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a 
disability rating and effective date 
for the claim on appeal, as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).   

2.  If, subsequent to receipt of the 
letter discussed above, the veteran or 
his representative identifies 
additional evidence pertinent to the 
veteran's claim within the constructive 
possession of VA, the RO should attempt 
to procure copies of all records which 
have not previously been obtained from 
identified treatment sources.  All 
attempts to secure this evidence must 
be documented in the claims file by the 
RO.  If, after making reasonable 
efforts to obtain named records, the RO 
is unable to secure them, the RO must 
notify the veteran and his 
representative and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with 
respect to the claim.  The veteran and 
his representative must then be given 
an opportunity to respond.

3.  Once the above actions have been 
completed, the RO must readjudicate the 
veteran's claim to reopen the issue of 
entitlement to service connection for a 
traumatic cataract and glaucoma of the 
right eye, under the provisions of 
38 C.F.R. § 3.156(a) (2001), taking 
into consideration any newly acquired 
evidence.  If the benefit remains 
denied, an additional Supplemental 
Statement of the Case must be provided 
to the veteran and his representative.  
After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.  


No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


